Case 1:18-cv-01949-LPS Document 121 Filed 08/07/20 Page 1 of 2 PageID #: 4869




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 ALIGN TECHNOLOGY, INC.,                        )
                                                )
                 Plaintiff,                     )
                                                )
            v.                                  )      C.A. No. 18-1949-LPS
                                                )
 3SHAPE A/S, 3SHAPE TRIOS A/S, and              )
 3SHAPE INC.,                                   )
                                                )
                 Defendants.                    )


                               STIPULATION TO EXTEND TIME

       The parties hereby stipulate and agree, subject to the approval of the Court, that the case

deadlines set forth below are extended as follows:

 Event                                               Current Deadline       Proposed Deadline
 Initial Exchange of Claim Terms                     Aug. 14, 2020          Aug. 21, 2020
 Joint Claim Construction Statement                  Aug. 28, 2020          Sept. 4, 2020
 Initial Claim Construction Brief                    Sept. 11, 2020         Sept. 18, 2020



 /s/ Jeff Castellano                                    /s/ James H.S. Levine
 John W. Shaw (No. 3362)                                James H.S. Levine (No. 5355)
 Karen E. Keller (No. 4489)                             Joanna Cline (No. 5873)
 Jeff Castellano (No. 4837)                             TROUTMAN PEPPER
 SHAW KELLER LLP                                        HAMILTON SANDERS LLP
 I.M. Pei Building                                      Hercules Plaza
 1105 North Market Street, 12th Floor                   1313 North Market Street
 Wilmington, DE 19801                                   Suite 5100
 (302) 298-0700                                         Wilmington, DE 19899-1709
 jshaw@shawkeller.com                                   (302) 777-6500
 kkeller@shawkeller.com                                 james.levine@Troutman.com
 jcastellano@shawkeller.com                             Attorney for Defendants
 Attorneys for Plaintiff

 Dated: August 7, 2020
Case 1:18-cv-01949-LPS Document 121 Filed 08/07/20 Page 2 of 2 PageID #: 4870




     IT IS SO ORDERED this ___ day of August, 2020.

                                                      _______________________
                                                       United States District Judge




                                         2
